The Honorable John W. Parkerson State Representative 520 Ouachita Avenue Hot Springs, Arkansas 71901
Dear Representative Parkerson:
This is in response to your request for an opinion on the following question, restated from the information supplied in your correspondence:
  Can state turnback funds withheld under A.C.A. 26-26-304
(c)(4)(D)(i) because of a county's failure to meet proper assessment ratios by December 31, 1989 be released to the taxing units prior to August 1, 1990, if it can be proven to the Assessment Coordination Division that the proper assessment ratio is in effect prior to August 1, 1990?
The resolution of your question depends upon a construction of A.C.A. 26-26-304.  That statute charges the Assessment Coordination Division with the duty to prepare ratio studies of the average assessed ratio of assessed value to the true and full market value of real and personal property in the several counties of the state.  The statute also provides in subsections 26-26-304
(c)(4)(C) and (D) as follows:
  (C)  In the case of any county that has not met the requirements noted, this fact and the percentage of assessed valuation of the county shall be certified on December 31 of each year to the county judge, county assessor, and the fiscal officers of this state that disburse all state aid or turnback to the county.
  (D)(i)  In accordance with the determination of the final average ratio of assessed values to the true and full market or actual value of all property in any county annually, a portion of all state aid or turnback from all sources accruing to the deficient county, all municipalities and schools districts therein during the current fiscal year shall be withheld by the fiscal officials that disburse all state aid or turnback from all sources if the average ratio of assessed value to the true and full market or actual value in any county is certified to be less than eighteen percent (18%) for each assessment year.
  (D) (iii)  In the event, however, that any unit of government so affected can make proper showing to the division on or after August 1 of the following year that the property in such unit of government is assessed at not less than eighteen percent (18%) of true and full market or actual value for each assessment year, then upon recertification by the division to the proper fiscal officers of the state, those funds that have been withheld shall be released to the county or taxing unit. [Emphasis added.]
Your question relative to the language above is:  If the county can make a showing that its assessed value is not less than eighteen percent before August 1 of the following year, can the state aid or turnback funds be released prior to August 1?
It is my opinion that the answer to this question is "no".  The statute set out above clearly provides for the release of withheld funds only after a proper showing made "on or after August 1 of the following year."  Words in a statute must be given their usual and ordinary meaning, and if there is no ambiguity, the statute is given effect just as it reads.  Chandler v. Perry-Casa Public Schools Dist. No. 2, 286 Ark. 170, 690 S.W.2d 349 (1985).  Absent a more definite expression by the legislature, we cannot conclude that a release of these funds is authorized at an earlier date.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.